2/27/2020 Case 1:20-cv-00654-JPH-DLP Docuswmet iDerrvsd toring ZaRigGs Page 1 of 1 PagelD #: 1
Lar

Gmail ae a
FILED
Deprived for my Civil Right's rea 97 2020

OFFICE Wed, Feb 26, 2020 at 9:10 PM
NTS <B> U.S. CLERKS OFFIC
. INDIANAPOLIS, INDIANA

Complaint Petition Cl <r fe
On Wed, Feb 26, 2020, 8:59 PM 1: 20-W-065 1 JPH :-DkPi

Thomas Phillip Bell

 

 

 

Since 207 to 2620 Stor lig hf's Tpaf hic

| recently had a car accident in my 2007 Ford Five hundred but | explained to the Indianapolis, Indiana police after the
car accident that someone had been illegally operating the stop light's also | had seen this man driving the truck that |
had no choice but to run into him because he pulled out in front of me and stopped | explained my side of the story to
my insurance and his to | do not believe this was not just and accident | believe this man was paid to pull in front of me
so | would hit him, like and Intentional Discrimination of political activist | feel it was a threat including | already had a

- case going on in the Supreme Court for the United States of America case 17-2993 or 18-7690 | also came up with the
idea that this was a Racial Discrimination because | was insured and that | did not run off to Navajo because of the
wreck. To me my Civil Right's re been tested under the Civil Right's Act but | handled my business and usually not
one thing happens correctly for me maybe someone had spread the word that the case that had been closed opened
back up so now | got the auto Suspension Cancellation from the Indiana Bureau of Motor Vehicles i read and it says
that my driver Suspension was cancelled because | faxed over my financial responsibility to the BMV and my

Falcon Insurance Company | am actually not from the state of Indiana but | am still being disabled to creaté a family
life, like being a father one day and that is why | have notified the FBI about almost everything that | do and that | have
done since | have lived here if a person does not fit in somewhere in America then the law would require a place they
are able to live the right way, nothing about how other's live there life is mine | have basically been alone for some time
now but i lived in my car with all my stuff before | crashed, everything was in the trunk and back seat. Auto Return here
in Indianapolis, Indiana rejected me because | tried to get my radio | had just had placed into it and tinted my windows
for a homeless privacy, everything | had is gone | was rejected to get the radio out of my Ford five hundred | feel that |
am being robbed and deprived and being setup for this next jail there building like my case does not exist.

[Quoted text hidden]

 

(Soural tra be!
4521 E Wash stu s#

Ret 4 Ad

 

| Th pew /620/

 

 
